McFARLAND, J.
Plaintiff appeals from the judgment and from an order denying his motion for a new trial. The *665appeal from the judgment, not having been taken within the statutory time, must be dismissed. The only question presented on the appeal from the order denying a motion for a new trial is this: Was the evidence sufficient to sustain the facts found by the court? The facts found were these: “First. Walter Fitzgerald, deceased, did not in his lifetime enter into any agreement or have any understanding with the defendants, or either or any of them, that they would enter into a copartnership of any character. Second. No copartnership business was in fact entered upon or conducted by the said defendants, or either or any of them, with or for the said Walter Fitzgerald in his lifetime.” We have thoroughly examined the evidence, and we think it fully sufficient to support said findings. A detailed statement here of the testimony as disclosed in the transcript would serve no useful purpose. ■The appeal from the judgment is dismissed, and the order denying the motion for a new trial'is affirmed.
We concur: Fitzgerald, J.; De Haven, J.